DETAILED ACTION
Response to Amendment
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Waters (U.S. Patent Application Publication Number 2018/0183340) and Kim et al. (“Kim”) (U.S. Patent Application Publication Number 2016/0026551).
Regarding Claims 1, 9, and 19, Waters discloses an electronic device (Figure 1, item 80) comprising: 
a connector (Figure 1, item 90) comprising one or more signal terminals for communication with an external electronic device (Figure 1, item 100); 
at least one processor operatively connected to the connector (Figure 1, item 82); and 

wherein the memory stores instructions, when executed by the at least one processor, cause the at least one processor to: 
identify a connection to the external electronic device through the connector (paragraph 0014; i.e., the sink device 80 may identify the connection to the external device 100 either by detecting the pull-up resistor on the CC conductor or by receiving the Source Capabilities message [paragraph 0013]), 
receive one or more pieces of information about power from among a plurality of pieces of information about power, which is supported by the external electronic device from the external electronic device via connection to the external electronic device through the connector (paragraph 0013; i.e., the sink device 80 may receive a plurality of power data objects [PDOs] [the claimed “pieces of information about power”]).
Waters does not expressly disclose identifying the external electronic device, based on a part of the received one or more pieces of information about power.
In the same field of endeavor (e.g., power configuration techniques), Kim teaches identifying the external electronic device, based on a part of the received one or more pieces of information about power (Figure 3, items 302-306, abstract and paragraph 0064).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined Kim’s teachings of power configuration techniques with the teachings of Waters, for the purpose of avoiding the need for the external device to transmit specific identification information to the electronic device, which would save time in communicating with the external device.

Regarding Claims 2 and 10, Kim discloses wherein the instructions, when further executed by the at least one processor, cause the at least one processor to: identify predetermined information 

Regarding Claims 3 and 11, Waters discloses wherein the one or more pieces of information about power are received using a universal serial bus (USB) power delivery (PD) communication-based source capability message (paragraph 0013).

Regarding Claims 4 and 12, Waters discloses wherein the source capability message comprises at least one of a message header including a number of data objects and a message type and one or more data objects, or predetermined information about power for identifying the external electronic device is configured in the one or more data objects (paragraph 0013).

Regarding Claims 5 and 13, Kim discloses wherein the predetermined information about power comprises at least one of a predetermined current value or a predetermined voltage value for identifying the external electronic device (paragraph 0064).

Regarding Claims 6 and 14, Waters discloses wherein the instructions, when further executed by the at least one processor, cause the at least one processor to: select at least one piece of information about power among the one or more pieces of information about power supported by the external electronic device, and transmit a power request message comprising the at least one piece of selected information about power to the external electronic device (paragraph 0013).

Regarding Claim 7, Waters discloses wherein the instructions, when further executed by the at least one processor, cause the at least one processor to: receive a power supply preparation message from the external electronic device after transmitting the power request message, perform power negotiation, based on the received power supply preparation message, and enter an alternate mode when the power negotiation is completed (paragraphs 0012-0013).

Regarding Claim 8, Waters discloses wherein at least some operations of the at least one processor are performed by a configuration channel (CC) power delivery (PD) integrated circuit (IC) (Figure 1, item 104, paragraph 0012).

Regarding Claims 15 and 17, Waters discloses an electronic device (Figure 1, item 100) comprising: 
a connector comprising one or more signal terminals for communication with an external electronic device (Figure 1, item 90); 
at least one processor operatively connected to the connector (paragraph 0016); and 
a memory operatively connected to the at least one processor (paragraph 0016; i.e., the power source device 100 may be a computer, which would contain a processor and memory), 
wherein the memory stores instructions, when executed by the at least one processor, cause the at least one processor to: 
identify a connection to the external electronic device through the connector (paragraph 0014), 
transmit one or more pieces of information about power from among a plurality of pieces of information about power comprising predetermined information about power (paragraph 0013; i.e., the source device 100 may transmit a plurality of power data objects [PDOs] [the claimed “pieces of information about power”]);

perform a power negotiation step, based on the power request message (paragraphs 0012-0013).
Waters does not expressly disclose transmitting one or more pieces of information about power comprising predetermined information about power for identifying the electronic device to the external electronic device in the connection to the external electronic device through the connector.
In the same field of endeavor, Kim teaches transmitting one or more pieces of information about power comprising predetermined information about power for identifying the electronic device to the external electronic device in the connection to the external electronic device through the connector (Figure 3, items 302-306, abstract and paragraph 0064).
The motivation discussed above with regards to Claim 1 applies equally as well to Claims 15 and 17.

Regarding Claims 16, 18, and 20, Waters discloses wherein the one or more pieces of information about power are transmitted using a universal serial bus (USB) power delivery (PD) communication-based source capability message, the source capability message comprises at least one of a message header including a number of data objects and a message type and one or more data-objects, or predetermined information about power for identifying the external electronic device is configured in the one or more data-objects (paragraph 0013).


Response to Arguments
Applicant’s arguments with respect to claims 1 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 2/19/21 have been fully considered but they are not persuasive.
Regarding Claim 1, Applicant argues “Kim ‘551 does not identify the external device from the part of the one or more pieces of information about power, but a measured voltage.” Response, page 11. However, the examiner had interpreted the received measured voltage as equivalent to the “one or more pieces of information about power”. More specifically, the claim only requires one piece of information about power. The term “information” is not defined as digital data, as Applicant appears to be implying. Therefore, the measured voltage is equivalent to the claimed “information”. Accordingly, it can be seen that Kim does in fact teach the argued feature.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL M ZAMAN whose telephone number is (571)272-6495.  The examiner can normally be reached on Monday - Friday, 8 am - 5 pm, alternate Fridays.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FAISAL M ZAMAN/                Primary Examiner, Art Unit 2185